


Exhibit 10.1


AMENDMENT TO THE
IPG PHOTONICS CORPORATION NON-EMPLOYEE DIRECTORS STOCK PLAN
(As Amended August 20, 2014)
Whereas, IPG Photonics Corporation, a Delaware corporation having an office at
50 Old Webster Road, Oxford, MA 01540 (the “Company”), has established and
maintains the IPG Photonics Corporation Non-Employee Directors Stock Plan, as
amended (the “Plan”); and
Whereas, the Company has previously amended the Plan, including an amendment and
restatement of the Plan effective April 2, 2010, and now considers it desirable
to further amend the Plan;
Now, Therefore, pursuant to the power reserved to the Company by Section 12.2 of
the Plan, and by virtue of the authority delegated to the undersigned officer by
resolution of the Company’s Board of Directors, the Plan, as previously amended,
be and is hereby further amended, effective as of June 1, 2014, in the following
particulars:
1.By adding the following new sentence to Section 4.3 of the Plan, as the last
sentence thereof:
“Notwithstanding the foregoing, in no event will the Board be permitted to (i)
reduce the exercise price of any outstanding Stock Option, Stock Award, Stock
Unit or SAR, (ii) exchange or replace an outstanding Stock Option, Stock Award,
Stock Unit or SAR with a new Stock Option, Stock Award, Stock Unit or SAR with a
lower exercise price, except pursuant to Section 5.2, or (iii) cancel a Stock
Option, Stock Award, Stock Unit or SAR in exchange for cash or other Awards.”
2.By substituting the following two sentences for the fourth sentence of Section
5.1 of the Plan:
“Any shares of Common Stock underlying an Award that terminate by reason of
expiration, forfeiture, or cancellation without the issuance to the Participant
of Common Stock, cash, or other benefit in lieu of Common Stock shall again be
available under the Plan. Notwithstanding the foregoing, the following shares of
Common Stock shall not be deemed available for Awards under the Plan: (i) shares
of Common Stock tendered by Participants as full or partial payment to the
Company upon exercise of Stock Options granted under the Plan; (ii) shares of
Common Stock reserved for issuance upon the grant of SARs, to the extent the
number of reserved shares of Common Stock exceeds the number of shares of Common
Stock actually issued upon exercise of the SARs; (iii) shares of Common Stock
not delivered to the Participant because the Award is exercised through a
reduction of shares subject to the Award (i.e., ‘net exercised’); or (iv) shares
of Common Stock withheld by, or otherwise remitted to, the Company to satisfy a
Participant’s tax withholding obligations upon the exercise of Stock Options or
SARs granted under the Plan or upon any other payment or issuance of shares of
Common Stock under the Plan.”
3.By substituting the following sentence for the first sentence of Section 12.3
of the Plan:
“The Board may amend or modify any Award Agreement at any time by mutual
agreement between the Company and the Participant or such other persons as may
then have an interest therein; provided, however, that (i) no such amendment,
modification, extension, cancellation, renewal, exchange, substitution or
replacement will be to the detriment of a




--------------------------------------------------------------------------------




Participant with respect to any Award previously granted without the affected
Participant's written consent, (ii) any such amendment, modification, extension,
cancellation, renewal exchange, substitution, or replacement must satisfy the
requirements for exemption under Section 409A, and (iii) in no event will the
Board be permitted to (A) reduce the exercise price of any outstanding Stock
Option, Stock Award, Stock Unit, or SAR, (B) exchange or replace an outstanding
Stock Option, Stock Award, Stock Unit, or SAR with a new Stock Option, Stock
Award, Stock Unit, or SAR with a lower exercise price, except pursuant to
Section 5.2, or (C) cancel a Stock Option, Stock Award, Stock Unit, or SAR in
exchange for cash or other Awards.”




